Citation Nr: 1708348	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from June 1961 to June 1965 and from May 1966 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in December 2013 and August 2015.  

The Board notes that the Veteran originally had the issue of entitlement to an increased disability rating for a hiatal hernia before the Board, but the Veteran's representative withdrew this issue in a written statement.  Therefore, the Board will dismiss the issue of entitlement to an increased disability rating for a hiatal hernia.


FINDINGS OF FACT

1.  The Veteran's current total combined rating for service-connected disabilities is 90 percent, as follows: 50 percent disabling for posttraumatic stress disorder (PTSD); 30 percent for hiatal hernia, with reflux esophagitis gastroesophageal reflux disease with history of irritable colon syndrome and Barret's esophagus, 20 percent for diabetes mellitus, type II, 10 percent for vertigo and dizziness, 10 percent for residuals of a left elbow dislocation, 10 percent for residuals of fracture of the right great toe, 10 percent for microvesicular steatotic chronic hepatitis with plasma cell infiltration, 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II; and a noncompensable rating for tonsillectomy.

2.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable due to service-connected disabilities.  He has asserted that he stopped working in the 1986 due to his heart condition and due to his knee pain.  More recently in April 2015 he told the VA examiner that he would have difficulty monitoring his insulin for his diabetes mellitus.  He has also asserted that he could not climb ladders due to his dizziness caused by vertigo and because of his knee pain, and that he has difficulty driving a car due to his dizziness.   He required heart surgery in 2009, and has had ongoing gastroenterology treatment for a hernia.

In December 2008, the Veteran filed his claim.  In January 2009, the RO denied the claim.  The Veteran has appealed.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held that all complaints of pain, fatigability, and other functional loss, shall be considered.  

The Veteran's current total combined rating for service-connected disabilities is 90 percent, as follows: 50 percent disabling for posttraumatic stress disorder (PTSD); 30 percent for hiatal hernia, with reflux esophagitis gastroesophageal reflux disease with history of irritable colon syndrome and Barret's esophagus, 20 percent for diabetes mellitus, type II, 10 percent for vertigo and dizziness, 10 percent for residuals of a left elbow dislocation, 10 percent for residuals of fracture of the right great toe, 10 percent for microvesicular steatotic chronic hepatitis with plasma cell infiltration, 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II; and a noncompensable rating for tonsillectomy.  See 38 C.F.R. § 4.25 (2016).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

The Veteran has carried a diagnosis of cardiomyopathy (which is not service-connected) and he reported that he stopped working due to his heart condition.  In January 2009 he had open heart surgery.  His ejection fraction was in the 10 to 15 percent range and he was in the hospital for a long time due to decompensation and worsening heart failure.  Even after he was discharged he had very limited activity; he did not have the strength to use a manual wheelchair or a cane and walker; he required assistance in daily activities and was prescribed a power wheelchair and later a scooter for ambulation.

Although the Veteran recovered from his heart surgery, he continued to report functional difficulties.  He asserted that he was taking a plethora of medications and that he was unable to keep track of them due in part to memory loss caused by his mental health disability.  He also asserted in November 2014 that he was unable to exercise due to knee pain.  The Veteran's physical limitations caused him to lose interest in activities; he reported that he used to enjoy fishing, drag racing, and working on lawnmowers.  The Veteran has also had difficulties monitoring his blood sugar, and he indicated that checking his blood sugar kept him from leaving the house and doing activities outside of the home.      

In March 2015 the Veteran underwent VA examination in connection with his claim.  At the time the VA examiner evaluated whether the Veteran's diabetes mellitus, left elbow disability, vertigo and dizziness, and right great toe fracture would affect his ability to work.   As it pertained to the Veteran's diabetes mellitus, the VA examiner noted that while the Veteran had no activity restrictions due to hypoglycemic reactions, but potentially dangerous jobs such as manual labor from a ladder or scaffold were not advised; the VA examiner also noted that the Veteran would need reasonable accommodations for meals, snacks, and blood glucose monitoring.  As it pertained to the Veteran's left elbow disability, the VA examiner noted that activities involving repetitive extremes of range of motion or straining of the left elbow would at least as likely as not precipitate discomfort, but that this condition would not preclude the performance of all carpentry/mechanic type work and use of hand tools.  As it pertained to the Veteran's vertigo and dizziness, the VA examiner suggested that work performing manual labor from a high ladder or scaffold, commercial trucking, or piloting a plane were not advised.  As it pertained to the Veteran's right great toe disability, the examiner opined that activities such as jumping, running, and prolonged walking would at least as likely as not precipitate discomfort, but that this condition would not preclude performance of carpentry and mechanic type work.  In considering the combined effects, the VA examiner opined that these disabilities individually or in combination with other service-connected disabilities would not preclude sedentary or light duty employment.  

This issue was remanded in August 2015 to determine whether training for employment within the Veteran's physical capability was feasible in light of his education and work experience.  The Veteran underwent a social work and industrial survey examination in August 2016.  During the interview the Veteran appeared friendly and cooperative, and he was able to maintain eye contact and pay attention; at the time he was ambulating with a motorized scooter.  The Veteran reported that he had earned below average grades and that he was retained in the 6th grade, although he later obtained his General Education Diploma in service.  He indicated that he had some friends and that he was able to relate to his immediate family, but that he was once suspended from school for fighting.  After returning from the Republic of Vietnam, the Veteran reported that he had numerous physical altercations but eventually sought counseling.  The Veteran asserted that he has a home aid that comes three times per week to help with bathing, cleaning, and exercising; he indicated that he spent most of the day in the yard and watching television.

The vocational specialist cited a neuropsychological report from October 2014 where the Veteran had difficulty with cognitive functioning but that the performance was not consistent with a neurodegenerative disorder; the examiner noted that it was likely multifactorial with factors including medical complexity, severe emotional difficulties, chronic pain, and active psychosis.  The vocational specialist noted that the Veteran's physical limitations appeared to be significantly restricted due to his multiple medical conditions, and that he reported experiencing cognitive decline although the results of the October 2014 neurological consult were not valid; the examiner noted that the Veteran was using a motorized scooter but that he could walk with a walker and that he used an aide to assist with bathing, cleaning, and putting on shoes and socks.  She noted that the Veteran was able to drive but limits this.  

The examiner opined that the Veteran would only be capable of sedentary type work given his significant physical limitations, but that his mental disorder did not impair his ability to understand and follow instructions or retain instructions and sustain attention in simple tasks.  

In January 2017 the Veteran underwent vocational consulting with a private examiner.  At the time the Veteran had just been released from the hospital for a leg infection and MRSA infection.  The Veteran detailed his work history to include working one year in the automotive field doing assembly work after service before performing very heavy manual labor in construction until 1986.  The examiner noted the Veteran's treatment for his PTSD, which had caused him to self-isolate and experience anxiety, and a treatment provider late had indicated that the Veteran had severe depression and anxiety with memory loss.  The private examiner opined that while the Veteran was stable regarding his non-service related cardiac condition, his service-connected limitations would render him unemployable and unable to attend to basic work functions even at the sedentary work category.  

The Board notes that otherwise the Veteran has prior work only in physical labor as construction worker, and pursuant to March 2015 VA examiner's opinion, his physical disabilities would relegate him to sedentary exertional work, thereby precluding him from returning to his prior work.  The Veteran has a General Education Diploma that he earned in service, but no further education, which would preclude him from many skilled sedentary exertional level positions.  The sum of this evidence suggests that the Veteran would be unable to maintain substantial gainful employment given the combination of his service-connected disabilities.  In making this determination, the Board affords great weight to the VA examiners' and private examiner's opinions, when viewed together, as they are based on interviews with the Veteran and a review of the claims file.  All of the opinions suggest sedentary or less exertion.  

In reviewing the evidence, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Board finds that the criteria for a TDIU have been met.  Without providing an opinion as to the effective date, the Board notes that the evidence indicates that the Veteran has not worked since 1986.  Negative opinions are of record, dated in March 2015 and August 2016.  However, the January 2017 opinion was positive to the Veteran's claim.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that TDIU on a schedular basis is warranted.  

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


